          Case 1:20-cv-01966-AJN Document 16 Filed 07/08/20 Page 1 of 2


 FRANCIS GIAMBALVO
 FGIAMBALVO@GRSM.COM

                                                   7/8/2020


                                                                                   ATTORNEYS AT LAW
                                                                            1 BATTERY PARK PLAZA, 28TH FLOOR
                                                                                  NEW YORK, NY 10004
                                                                                  PHONE: (212) 269-5500
                                                                                   FAX: (212) 269-5505
                                                                                    WWW .GRSM.COM




                                            July 2, 2020

VIA ECF

The Honorable Alison J. Nathan, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Room 2102
New York, NY 10007

       Re:     Bajram Balidemic v. Wolfgang’s Steakhouse, Inc.
               Civil Action No. 1:20-cv-01966 (AJN)

Dear Judge Nathan:

        We represent defendant Wolf of Tribeca, Inc., i/s/h/a Wolfgang’s Steakhouse,
(“Defendant”) in connection with the above-referenced matter. The parties write jointly pursuant
to the Court’s June 30, 2020 order concerning the scheduling of an initial conference. (ECF No.
7). For the reasons set forth below, we respectfully request that the court reschedule the initial
conference for July 31, 2020, or anytime thereafter, that is convenient for the Court.

        The reason for the parties joint request is as follows. On May 14, 2020, an order of
automatic referral to mediation was entered by the court (ECF No. 13). On May 27, 2020, we
received a notice of assignment of mediator and scheduling deadline. On June 6, the mediator
contacted the parties to schedule a mediation date. The first mutually agreeable date for all
parties and the mediator was July 16, 2020 and the mediation is scheduled to proceed via Zoom.

         Having conferred about the initial conference, the parties prefer to attempt to resolve this
matter through mediation and thus obviate the need to enter into a discovery schedule and/or
appear for the initial Conference if the case resolve. The parties request that the court schedule
the initial conference to a date after the mediation date that will allow the parties to submit their
proposed case management plan and joint letter seven days prior to the rescheduled initial
conference. Both parties are available on July 31, 2020 for a rescheduled telephonic Initial
Conference. With respect to the discovery schedule and initial conference, the parties propose
providing the court with a status update by July 24, 2020. The parties also propose that if they
are able to come to an agreement on a discovery schedule by July 24, they will submit their
proposed case management plan to the court and propose that the rescheduled initial conference
         Case 1:20-cv-01966-AJN Document 16 Filed 07/08/20 Page 2 of 2

July 2, 2020
Page 2

be cancelled. Otherwise, the parties would request that the conference proceed on July 31 for the
court to determine an appropriate discovery schedule.

       We thank the Court for its courtesy and its consideration of this correspondence.


/s/ DAVID H. ROSENBERG                            The initial pre-trial conference currently
David H. Rosenberg                                scheduled for July 10, 2020 is hereby adjourned
The Law Office of David H. Rosenberg, P.C.        to July 31, 2020 at 3:15 p.m. If the case does not
170 Old Country Road, Suite 600                   settle, then on or before July 24, 2020, the parties
Mineola, NY 11501                                 should submit their joint letter and proposed case
Attorneys for Plaintiff                           management plan and advise the Court whether it
                                                  is necessary to conduct the conference. If so, the
/s/ FRANCIS J. GIAMBALVO                          conference will proceed telephonically.
Francis J. Giambalvo                              SO ORDERED.
Gordon Rees Scully Mansukhani, LLP
One Battery Park Plaza, 28th Floor
New York, NY 10004
Attorneys for Defendant


cc:    All Counsel of Record (via ECF)                              SO ORDERED.          7/8/20




                                                                    Alison J. Nathan, U.S.D.J.
